Warren App. No. CA2005-11-124, 2006-Ohio-4825. On review of order certifying a conflict. The court determines that a conflict exists. The parties are to brief the issue stated at page 8 of the court of appeals’ Decision and Entry filed December 13, 2006:
“Does a plaintiff or counterclaimant moving for summary judgment granting affirmative relief on its own claims bear the initial burden of addressing the non-moving party’s affirmative defenses in its motion?”
O’Donnell, J., dissents.
The conflict case is Countrymark Cooperative, Inc. v. Smith (1997), 124 Ohio App.3d 159, 705 N.E.2d 738.